Citation Nr: 1712399	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a spinal disorder, due to aggravation by a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970, February 1973 to February 1975, and April 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board originally denied entitlement to service connection for a spinal disorder in an August 2015 decision.  The Veteran appealed this decision, resulting in an April 2016 Joint Motion for Partial Remand (JMPR).  The April 2016 JMPR vacated the Board's August 2015 decision specifically because of the failure to adequately address the theory of aggravation by a service-connected disability.  In doing so, the JMPR clearly stated that the "parties agree that the Board's decision denying service connection on a direct or causal basis should remain undisturbed, and Appellant waives any appeal therefrom."  As a result, the Board will only address the theory of aggravation as a result of service-connected disabilities.

The Board previously remanded this issue in July 2016 for further evidentiary development.


FINDINGS OF FACT

Degenerative joint disease of the thoracic spine and degenerative joint and disc disease of the lumbosacral spine is not aggravated by a service-connected disease or injury.



CONCLUSION OF LAW

Degenerative joint disease of the thoracic spine and degenerative joint and disc disease of the lumbosacral spine is not aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Compliance with Stegall

As noted in the Introduction, the Board remanded this claim in July 2016 to afford the Veteran a new VA examination in order to issue an opinion regarding the potential of a service-connected disability aggravating a spinal disorder.  The Veteran attended a September 2016 VA examination which resulted in a correspond medical opinion.  The issue was readjudicated in a February 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by an April 2010 letter and additional letters during the period on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was most recently afforded a September 2016 VA examination, with an accompanying medical opinion.  The Veteran has not argued, and the record does not reflect, that the September 2016 examination or opinion are inadequate.  38 C.F.R. § 3.159 (c)(4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided a well-reasoned and adequately supported opinion. 

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issue and explained the concept of service connection.  The Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection 

As previously noted, pursuant to the April 2016 Joint Motion for Partial Remand (JMPR), the matter before the Board is limited to service connection for a spinal disorder due to aggravation by a service-connected disability.  The Veteran is service-connected for posttraumatic stress disorder, right hip degenerative joint disease, scar resulting from a gunshot wound to the right thigh, and right knee degenerative joint disease.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512   (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease." 38 C.F.R. § 3.310 (b).

Any additional impairment resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310  was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310  (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

At the September 206 VA examination, the Veteran was diagnosed with degenerative joint disease of the thoracic spine and degenerative joint and disc disease of the lumbosacral spine.  The examiner concluded that the Veteran's spinal disabilities are less likely than not aggravated by his service-connected disabilities.  The examiner noted that the Veteran sustained a soft tissue injury in-service as the result of a small piece of shrapnel.  This injury was documented as "healed completely" upon discharge.  The examiner further elaborated:

Degenerative changes occur naturally with aging and the majority of Americans have some form of arthritis after the age of 50.  The Veteran first complained of back pain around age 58 and is now 65 years old.  The degenerative changes seen on imaging are consistent with normal age-related degeneration and within the limits of natural progression.

On exam today, the Veteran demonstrated a normal gait as was the case at the past C&P examination on 7/21/2009.  Therefore, there is no mechanism whereby the shrapnel injury, right hip DJD, or right knee DJD would potentially have caused or aggravated the degenerative changes in his spine.

The Board notes that the examiner's opinion does not specifically address the potential relationship between the Veteran's service-connected PTSD and his spinal disabilities.  However, the Veteran has not asserted a relationship between these disabilities, and the record is void of any such evidence. 

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See 38 U.S.C.A. § 1153  (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his diagnosed spinal disabilities to his service-connected disabilities.  The only medical opinion of record addressing the theory of aggravation is negative.  No competent medical opinions linking his spinal disabilities and service-connected disabilities have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current spinal disabilities were not aggravated by his service-connected disabilities.  To the extent that the Veteran has asserted aggravation, the Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed spinal disabilities are aggravated by any service-connected disability, and the claim must be denied.

ORDER

Entitlement to service connection for a spinal disorder, due to aggravation by a service-connected disability, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


